Filed Pursuant to Rule 424(b)(3) File No.: 333-159968 PROSPECTUS ANSWERS CORPORATION 2,868,067Shares of Common Stock This prospectus relates to 2,868,067 shares of our common stock, par value $0.001 per share, for resale from time to time by the selling stockholders identified in this prospectus and any of their pledges, donees, transferees or other successors-in-interest. We will not receive any proceeds from the sale of shares of our common stock by the selling stockholders.However, we may receive payments upon the cash exercise of any of the warrants, which are exercisable for up to 636,364 shares of our common stock at an exercise price of $6.05 per share.We will bear all expenses in connection with the registration of the shares, other than underwriting discounts and selling commissions. Our common stock currently trades on The NASDAQ Capital Market under the symbol “ANSW.” On July 17, 2009, the last reported sale price for our common stock on The NASDAQ Capital Market was $8.54 per share. The securities offered in this prospectus involve a high degree of risk. See “Risk Factors” beginning on page 9 of this prospectus to read about factors you should consider before buying shares of our common stock. The selling stockholders are offering these shares of common stock. The selling stockholders or their pledges, donees, transferees or other successor-in-interest may sell all or a portion of these shares from time to time in market transactions through any market on which our common stock is then traded, in negotiated transactions or otherwise, and at prices and on terms that will be determined by the then prevailing market price or at negotiated prices directly or through a broker or brokers, who may act as agent or as principal or by a combination of such methods of sale. The selling stockholders will receive all proceeds from the sale of the common stock. For additional information on the methods of sale, you should refer to the section entitled “Plan of Distribution.” Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is July 28, 2009 TABLE OF CONTENTS Page Where You Can Find More Information 4 Incorporation of Documents By Reference 4 Summary 6 Risk Factors 9 Special Note Regarding Forward-Looking Statements 22 Use of Proceeds 23 Selling Stockholders 23 Plan of Distribution 24 Legal Matters 26 Experts 26 You may only rely on the information contained in this prospectus or that we have referred you to. We have not authorized anyone to provide you with different information. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any securities other than the common stock offered by this prospectus. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any common stock in any circumstances in which such offer or solicitation is unlawful. Neither the delivery of this prospectus nor any sale made in connection with this prospectus shall, under any circumstances, create any implication that there has been no change in our affairs since the date of this prospectus or that the information contained by reference to this prospectus is correct as of any time after its date. WHERE YOU CAN FIND MORE INFORMATION This prospectus constitutes a part of a registration statement on FormS-3 filed under the Securities Act. As permitted by the SEC’s rules, this prospectus and any prospectus supplement, which form a part of the registration statement, do not contain all the information that is included in the registration statement. You will find additional information about us in the registration statement. Any statements made in this prospectus or any prospectus supplement concerning legal documents are not necessarily complete and you should read the documents that are filed as exhibits to the registration statement or otherwise filed with the SEC for a more complete understanding of the document or matter. We file annual, quarterly and current reports, proxy statements and other information with the SEC. You may read, without charge, and copy the documents we file at the SEC’s public reference rooms in Washington,D.C. at 100FStreet, NE, Room1580, Washington, DC 20549, or in New York, New York and Chicago, Illinois.
